Per Curiam.
The statutory three months’ period of limitations begins to run once there is a final determination of the prevailing rate of wages for any particular period of time; and not from the time that the entire period of employment of a particular employee . is covered by final orders. (Labor Law, § 220, subd. 8.) Only the action for the period from May 1 to June 8, 1932, was brought in time. The order and judgment appealed from must be modified to limit the judgment to that period.
The judgment and order should be modified so as to grant summary judgment only for the period from May 1 to June 8, 1932, and as modified affirmed, and case remanded to court below for assessment of damages.
Callahan and Shientag, JJ., concur; Lydon, J., dissents, with memorandum.